Title: To George Washington from William Heath, 24 June 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury June 24th 1781
                        
                        I last addressed your Excellency the 18th instant. I have since been honored with yours of the 13th and 15th.
                        The Towns are now makeing the greatest exertions to compleat their Quotas of men for the Continental
                            Battalions, the greater part of them will be raised, some of them for the Campaign only, these how ever, will be of the
                            best men, The militia will be detached conformable to your requisition, but I think will not be able to Join the Army by
                            the 15th of July, altho in this, and all other instances, there appears to be a disposition in the State to exert
                            themselves to the utmost of their power.
                        I hope the Supply of Fresh Beef (that is the Quantity Specified in the Commissary Generals Estimate which I
                            received from Head Quarters) will be made certain, or at least nearly the whole, In Governor Greens letter to me (and I
                            was informed he had written your Excellency) he observes that the assembly had ordered Sixty thousand weight of Beef to be
                            purchased and Sent on to the army, one half to be delivered by the last Day of June, the remainder by the last of July—For the month of June, the Quantity is agreable to the Estimate, for July is but the one half, in receiving the Letter, I
                            immediately wrote Governor Greene, and desired the full quantity requested might be granted and for the time mentioned
                            without the least deviation from the requisition, this I urged as Indispensibly necessary. I have not received an answer
                            to that particular, I had a hint yesterday, that it was observed by Some of the Legislature at Rhode Island, that the Two
                            Thousand Wt pr Day was more than the requisition of Congress of Novr. Upon having recourse to it, I find it
                            so; while the present Estimate on the other States is much short of it whether this ocurred to the
                            Commissary Genl when he formed the Estimate, or whether he had reasons for it, I cannot say. The Convention of Committees
                            are to meet to morrow for the final arrangement. Governor Greene, also reports Six Hundred barrels of Salted provisions,
                            and Eleven thousand Gallons of Rum in Store, but apprehends that the Salted provisions, and Some part of the Rum, will be
                            wanted for the militia ordered to Garrison Rhode Island.
                        I some Days Since again importuned the four States to forward a Quantity of Rum immediately and continue a
                            regular supply, Governor Greene wrote me by yesterdays post, that their Council of war had ordered five thousand Gallons
                            of Rum to Hartford by water, but that it was not possible for the State to get it further, I shall write mr Pomroy to
                            morrow, to forward the Rum if Possible but fear at this time, it will be very difficult on account of the great number of
                            Teams taken up by the French army, and for the transportation of the military Stores & I submit to your Excellency whether
                            it may not be well for the Q.M.G. to afford Some aid to Mr. Pomroy, if in his power, The Rum from this State will go on to
                            Clavarack, I hope a Quantity from Connecticut has before this time reached the army.
                        The Clothing in the Hands of Messrs Otis and Henley, is packing with the Utmost dispatch, and will go on in
                            the course of this week, the ordnance, and Military Stores are gone, and going on, In the course of the last week I
                            repeated my solicitations to all the States respecting the men, Provisions, and Clothing, hope in the course of this week, to know the final determination of each of them,
                            afterwards I know not what further can be done by me, and wish to know if it be consistant with your pleasure that I
                            return to the army, I think I may venture to assure your Excellency, that you may depend on much from all the States, altho probably there will be some deficiencies.
                        I most heartily congratulate your Excellency on the Success of the american army at the Southward, those
                            Successes are not only important in themselves, but will at this time, and in that part of the Country be productive of
                            the best consequences, they animate here, No news in this Quarter. I have the honor to be with the highest respect your
                            Excellencys most obedient Servant
                        
                            W. Heath

                        
                    